      Case 19-22153   Doc 27    Filed 05/28/19     Entered 05/28/19 14:52:11   Desc    Page 1
                                                 of 1




      Dated: May 24, 2019
      The following is ORDERED:


                                                    ________________________________________
                                                                  Jennie D. Latta
                                                       UNITED STATES BANKRUPTCY JUDGE


      ____________________________________________________________




                                                                                        IT516
                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE

In re:                                                                          Chapter 13
MARQUITA LAFAYE BRADSHAW
Debtor(s)                                                           Case No. 19-22153-L
SSN(1) XXX-XX-3644

                      ORDER WITHDRAWING TRUSTEE'S MOTION TO DISMISS
                        FOR FAILURE TO PROVIDE REQUIRED DOCUMENTS



      In this cause it appearing to the Court from the statements of Chapter 13
Trustee that the Trustee wishes to withdraw his or her pending Motion to Dismiss
for failure to provide required documents as ordered by the Court,  in the above
referenced case and that good cause exists.

        IT IS THEREFORE ORDERED:

      That the Trustee's Motion to Dismiss for failure to provide required documents
as ordered by the Court, is hereby withdrawn.

                                                        /S/ Sylvia Ford Brown
                                                        Chapter 13 Trustee
CC:     Sylvia Ford Brown
SZ
        MARQUITA LAFAYE BRADSHAW
        4371 FIZER COVE
        MEMPHIS, TN 38117

        JIMMY MCELROY ATTY
